TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00731-CR



                                      Ex parte Stephen Hall


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-18-900109, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Stephen Hall was charged with online harassment for allegedly using the names of

others without their consent to post or send messages through social networking sites or through

Austin Eye’s “Google business page” with the intent to harm, defraud, intimidate, or threaten

Austin Eye. See Tex. Penal Code § 33.07(a). After being charged, Hall filed a pretrial application

for writ of habeas corpus alleging that section 33.07 of the Penal Code is unconstitutional. See Tex.

Code Crim. Proc. art. 11.08. The district court convened a hearing and issued an order denying

Hall’s writ application “on the merits.” Hall appeals the district court’s ruling.

               The clerk’s record does not contain a certification of Hall’s right of appeal pertaining

to the order denying habeas relief. See Tex. R. App. P. 25.2(a)(2) (obligating trial court to enter

certification of defendant’s right of appeal “each time it enters a judgment of guilt or other

appealable order”), (d) (requiring record to include trial court’s certification); see also Ex parte

Chapa, No. 03-18-00104-CR, 2018 WL 3999741, at *1, *2 n.2 (Tex. App.—Austin Aug. 22, 2018,
pet. ref’d) (mem. op., not designated for publication) (specifying that denial of “pretrial application

for writ of habeas corpus” is “an appealable order”). Accordingly, we abate this appeal and remand

the case to the district court either to issue a certification of Hall’s right of appeal or issue findings

of fact and conclusions of law explaining why no certification is required in this case. See Tex. R.

App. P. 25.2(a)(2), 44.4; see also Cortez v. State, 420 S.W.3d 803, 804 (Tex. Crim. App. 2013)

(explaining that if trial court’s certification is not present in appellate record, reviewing court should

order trial court to supplement record with certification). The district court is instructed to forward

to this Court a supplemental clerk’s record containing the certification or the findings and

conclusions no later than April 1, 2019. See Tex. R. App. P. 34.5(c)(2).

                It is ordered on March 1, 2019.



Before Justices Goodwin, Baker, and Triana

Abated and Remanded

Filed: March 1, 2019

Do Not Publish




                                                    2